Title: New Experiments and Observations on Electricity, Part III [September 1754]
From: Franklin, Benjamin
To: 


The publication of Franklin’s reports of electrical experiments, communicated to the Royal Society through Peter Collinson, was continued in this pamphlet, published in September 1754. It was consecutively paged (pp. 111–54) with Parts I and II, which had appeared in 1751 and 1753 respectively (see above, IV, 125 and 458), and sold for a shilling; and the publishers inserted a leaf giving the contents of all  three parts. The letters and papers in Part III are listed here, together with the description of their contents as given on the inserted leaf, and a reference to the pages where they are printed in this edition.
Letter XII. Franklin to Collinson, September 1753. pp. 111–27.
Of the luminous Appearance of Sea-Water; how clouds become electrified; Experiments for shewing whether they are negatively or positively electrified; conjectures on this Occasion. What Thickness of a metalic rod [is] best for drawing Lightning from the Clouds, and securing Edifices, &c. [Above, pp. 68–79]
Letter XIII. Franklin to Collinson, April 18, 1754. pp. 128–9.
An account of Mr. Kinnersley’s Experiments on the positive and negative State of Electricity in the Clouds. [Above, p. 262]
David Colden, Remarks on the Abbé Nollet’s Letters on Electricity to Benjamin Franklin. pp. 130–42. [Above, pp. 135–43]
John Canton, Electrical Experiments, with an Attempt to account for their Phaenomena; together with some Observations on Thunder Clouds; made in London about the same Time Mr. Franklin’s were carrying on in America, December 6, 1753. pp. 143–52. [Above, pp. 149–54]
Appendix: Mr. Franklin’s Account of his killing a Turkey by an electrical Shock; and of the Sensations which he felt himself upon receiving accidentally another violent electrical Shock, without Detriment. pp. 153–4.
Franklin’s New Experiments was listed in the Gentleman’s Magazine in September 1754. Its contents were reviewed there in unusual detail.
